Citation Nr: 0107229	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-03 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether an appeal was timely filed of the December 1986 
rating decision which denied service connection for bipolar 
affective disorder, acute adjustment disorder, and post 
menstrual syndrome, to include the propriety of notification 
of the December 1986 rating decision.

2.  Whether the December 1986 rating decision denying service 
connection for chronic psychiatric disability contained clear 
and unmistakable error.

3.  Entitlement to an effective date earlier than August 27, 
1998, for a 100 percent rating for a chronic psychiatric 
disability, diagnosed as bipolar disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1980 to 
January 1982.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal of rating actions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  A rating decision dated in February 
1995 found that the December 1986 rating decision did not 
contain clear and unmistakable error in denying service 
connection for a chronic psychiatric disability.  A rating 
decision dated in July 1995 granted service connection for 
bipolar disorder.  A noncompensable rating was assigned, 
effective April 16, 1991, the date of receipt of the 
veteran's application to reopen the claim for service 
connection for a psychiatric disorder.  In addition, a 
temporary 100 percent rating was assigned for the period from 
August 5, 1992, through September 30, 1992, under 38 C.F.R. 
§ 4.29.  

Subsequently, the claims file was transferred to the Reno, 
Nevada, RO which has retained jurisdiction of the case.  Also 
on appeal before the Board is a February 2000 rating action 
in which the Reno RO found, essentially, that the December 
1986 rating decision (denying service connection for bipolar 
affective disorder, acute adjustment disorder, and post 
menstrual syndrome) was not appealed in a timely manner.

In an increased rating claim, the veteran is presumed to be 
seeking the maximum available benefit.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  By rating decision in May 1997, the 
rating of the veteran's service-connected bipolar disorder 
was increased from 0 to 10 percent, effective from April 16, 
1991, the effective date of the award of service connection 
(except for the period from August 5, 1992, 

through September 30, 1992, when a temporary total rating was 
in effect).  By rating decision in March 1999, the rating of 
the veteran's psychiatric disability was increased to 100 
percent, effective from August 27, 1998 (the date of the most 
recent VA psychiatric examination) but, prior to August 27, 
1998, the previously assigned 10 percent rating remained in 
effect (with the exception of the period August 5, 1992, 
through September 30, 1992, when a temporary total rating was 
in effect).  By rating decision in August 1999, the rating of 
the veteran's service-connected psychiatric disability was 
increased from 10 to 50 percent, effective from October 1, 
1992 to August 26, 1998 (from August 27, 1998, a 100 percent 
schedular rating has been in effect); prior to August 5, 
1992, the previously assigned 10 percent rating remained in 
effect.  

As the veteran noted disagreement with the initial rating 
assigned her psychiatric disability in July 1995 and 
perfected her appeal as to that issue, propriety of the 
rating from the effective date of the award through to final 
resolution of the issue is currently before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Fenderson 
v. West, 12 Vet. App. 119 (1999).  Separate disability 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson, 12 Vet. App. at 126.  In this case, a 100 percent 
rating for the service-connected psychiatric disability 
(representing the maximum available rating) has been in 
effect since August 27, 1998.  Accordingly, the Board must 
determine whether the evidence establishes entitlement to a 
rating in excess of 10 percent for the period from April 16, 
1991 (the effective date of the award of service connection 
for the disability) through August 4, 1992 (on August 5, 
1992, a temporary total rating became effective), and in 
excess of 50 percent for the period from October 1, 1992, 
through August 26, 1998.

During the pendency of the appeal, the rating criteria under 
which mental disorders are evaluated was amended and re-
designated as 38 C.F.R. § 4.130 (2000), effective November 7, 
1996.  In addition, the diagnostic codes were renumbered and 
Bipolar disorder is now listed under Diagnostic Code 6432.  
61 Fed. Reg. 52695-52702 

(1996).  A liberalizing change in a regulation during the 
pendency of a claim must be applied if it is more favorable 
to the claimant, and if the Secretary has not enjoined its 
retroactive application.  Marcoux v. Brown, 10 Vet. App. 3, 6 
(1996), citing Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

In July 1997, the veteran filed a claim for a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  The claim was denied in 
rating decision of March 1999, and the veteran timely appeal 
therefrom.  However, in view of a favorable resolution of the 
veteran's claim for an effective date earlier than August 27, 
1998, for a 100 percent schedular rating for her psychiatric 
disability (effective from the date of the award of service 
connection therefor), as provided herein, her July 1997 TDIU 
claim is moot.  See 38 C.F.R. § 4.16 (2000).


FINDINGS OF FACT

1.  In a December 1986 rating decision, the RO denied the 
veteran's service connection claims, filed in May 1986, for 
bipolar affective disorder, acute adjustment disorder, and 
post menstrual syndrome; notification of that decision was 
mailed to the veteran's address of record at the time in a 
letter dated December 17, 1986, and she did not file a timely 
notice of disagreement therewith.  

2.  In a March 1987 statement to the RO, the veteran inquired 
about the status of her May 1986 service connection claims, 
indicating that she was not aware of any disposition relative 
thereto; she informed the RO of her new address.

3.  The evidence indicates that on May 6, 1987, a copy of the 
December 17, 1986 notice letter of the December 1986 rating 
decision was mailed to the veteran's new address of record; a 
timely appeal therefrom was not filed.

4.  During VA medical treatment in November 1988, the veteran 
indicated that she was aware that she was not service-
connected for a psychiatric disability.

5.  In an April 1990 statement to the RO, the veteran 
indicated that she was aware that her claim of service 
connection for chronic psychiatric disability had been denied 
more than a year earlier; she suggested that she had not 
appealed that decision in a timely fashion because she had 
been sick, confused, and had been "moving around."

6.  The December 1986 rating decision, denying service 
connection for chronic psychiatric disability, was supported 
by the evidence then of record; it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.

7.  It is factually ascertainable from the medical evidence 
of record that the veteran's service-connected psychiatric 
disability has been productive of total social and industrial 
inadaptability since April 16, 1991, the effective date of 
the award of service connection.


CONCLUSIONS OF LAW

1.  The veteran did not timely appeal the December 1986 
rating decision that denied service connection for bipolar 
affective disorder, acute adjustment disorder, and post 
menstrual syndrome.  38 U.S.C.A. §§ 5104, 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2000).

2.  The December 1986 rating decision denying service 
connection for chronic psychiatric disability did not contain 
clear and unmistakable error.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.105(a) (2000).

3.  Resolving the benefit of the doubt in the veteran's 
favor, the schedular criteria for a 100 percent rating for 
bipolar disorder have been met, effective April 16, 1991, the 
effective date of award of service connection.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9206 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9432 (1997); 
38 C.F.R. § 3.400(o)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of the VA with respect to the duty to assist and 
notification requirements, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In the present case, however, the Board finds that the change 
in law brought about by the VCAA does not require a remand 
due to the types of issues involved and the determination 
rendered herein.  In regard to the issue of the timeliness of 
an appeal from the December 1986 rating decision, further 
notice and development pursuant to VCAA is not necessary.  
Similarly, no further notice or development is necessary in 
regard to the issue of whether the December 1986 rating 
decision contained clear 

and unmistakable error.  There is no indication in the record 
that the RO has failed to obtain relevant evidence in regard 
to these issues.  In regard to the claim of clear and 
unmistakable error in the December 1986 rating decision, the 
determination rests on a review of the law and regulation in 
effect at the time of that decision and the evidence which 
was of record at that time.  Therefore, no further 
development would be relevant.  In regard to the issue of 
entitlement to an effective date earlier than August 27, 
1998, for a 100 percent rating for a chronic psychiatric 
disability, as provided herein, the Board is granting the 
maximum benefit allowed and, therefore, a remand of that 
issue to comply with the provisions of the VCAA would be 
detrimental to the veteran, as well as a waste of VA 
resources.

I.  Timeliness of Appeal from December 1986 Rating Decision

The veteran, through her appointed representative, contends 
that the December 1986 rating decision denying service 
connection for bipolar affective disorder, acute adjustment 
disorder, and post menstrual syndrome, did not become final 
because she was not given proper notice thereof.  It is 
contended that she repeatedly inquired about the status of 
her service connection claims, not knowing that a final 
disposition relative to those claims had been reached.  

In the case of a decision by the Secretary affecting the 
provision of benefits to a claimant, the Secretary shall, on 
a timely basis, provide to the claimant notice of such 
decision.  38 U.S.C.A. § 5104; 38 C.F.R. § 3.103 (2000).

An appeal consists of a timely filed notice of disagreement 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200.

Pursuant to 38 U.S.C.A. § 7105(b) and 38 C.F.R. § 20.302(a), 
a notice of disagreement shall be filed within one year from 
the date of mailing the notification of the initial review 
and determination.  Special wording is not required for a 

communication to be considered a notice of disagreement.  It 
is only required that there be an expression which can be 
reasonably construed as disagreement with the determination 
and a desire for appellate review.  38 C.F.R. § 20.201.  
Appellate review of an RO decision is initiated by a notice 
of disagreement and "completed by a substantive appeal after 
a statement of the case is furnished . . . ."  38 U.S.C.A. 
§ 7105(a).  After the veteran receives the statement of the 
case, she must file a formal appeal within "sixty days from 
the date the statement of the case is mailed," 38 U.S.C.A. 
§ 7105(d)(3), or within the remainder of the one-year period 
from the date the notification of the RO decision was mailed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  

The Board notes that the provisions of the law and 
regulations in effect in December 1986 contained the same 
substance, and were unequivocal that a notice of disagreement 
must be filed within one year of the date of the mailing of 
the notice of a rating determination to commence the process 
of appellate review.  Absent such a notice of disagreement, 
the rating determination becomes final. 38 U.S.C. 4005(c) 
(West 1982) (now 38 U.S.C.A. § 7105(c)); 38 C.F.R. § 19.192 
(1986) (now 38 C.F.R. § 20.1103).

In May 1986, the veteran filed claims for service connection 
for a chronic psychiatric disability (claimed as manic 
depression) and post menstrual syndrome.  In a December 1986 
rating decision, the San Francisco, CA, RO denied service 
connection for chronic psychiatric disability (listed as 
bipolar affective disorder and acute adjustment disorder) and 
post menstrual syndrome.  Notice of that rating decision and 
the veteran's appellate rights were mailed to her address of 
record on December 17, 1986.  A timely notice of disagreement 
was not filed.

In a March 1987 statement sent to the San Francisco RO, set 
forth in VA Form 21-4138, the veteran indicated that she was 
not aware of any disposition relative to her May 1986 service 
connection claims.  She inquired about the status of her 
claims and informed the RO of her new address in Guam.

A hand-written notation on the veteran's March 1987 statement 
to the RO indicates that a copy of the December 1986 
notification letter was mailed to her new address on May 6, 
1987.  The notation was initialed, presumably by a VA 
employee.  No timely appeal therefrom was filed by or on 
behalf of the veteran.

The evidence of record contains a VA medical record dated in 
November 1988 in which the veteran reported, in pertinent 
part, being depressed because VA denied her service 
connection claim.  This clearly indicates that the veteran 
had received notification by this time of the denial of her 
service connection claims filed in May 1986.

The appellant submitted a statement dated April 25, 1990, set 
forth in VA Form 21-4138.  According to the veteran's 
representative, in this statement, the veteran asked the RO 
for a Statement of the Case on her original claim, "making 
it clear she still did not know about her claim."  
Correspondence from veteran's attorney, dated Nov. 9, 2000, 
p. 5.  However, on VA Form 21-4138, dated April 25, 1990, the 
veteran's statement includes the following: "I have found 
out that I have been rated NSC [non-service-connected] for my 
psychiatric condition.  I know this was told me over 1 year 
ago but would like a statement of my case to tell me why.  I 
was so confused and sick at the time of this decision plus I 
was moving around I did not know enough to ask for it then."  
The Board finds that this statement clearly shows that the 
veteran did know by the time she wrote the April 25, 1990 
statement that her claims for service connection that she had 
filed in May 1986 had been denied.

In a May 1990 letter to the veteran, the RO informed her that 
the December 1986 rating decision denying service connection 
for a psychiatric disability was final.  The RO advised her 
that she needed to submit new and material evidence in order 
to reopen her claim.

In April 1991, the veteran filed an application to reopen her 
claim of service connection for a chronic psychiatric 
disability.  In a rating decision later that month, the claim 
was denied and the veteran appealed.  In a January 1993 Board 
decision, the claim was denied on the basis that no new and 
material evidence had been submitted.  The veteran appealed 
the Board decision.  In a July 1994 Order, the U.S. Court of 
Appeals for Veterans Claims (known as the U.S. Court of 
Veterans Appeals prior to March 1, 1999) remanded the case to 
the Board.  In September 1994, the Board remanded the case to 
the RO.  In rating decision of July 1995, the veteran's claim 
was reopened and service connection for bipolar disorder was 
awarded.  A noncompensable rating was assigned, effective 
from April 16, 1991 (the date of receipt of her application 
to reopen the claim).  Subsequent rating decisions assigned 
various evaluations for the service-connected psychiatric 
disability.

Based on the foregoing, the Board finds that evidence of a 
timely filed notice of disagreement with the December 1986 
rating decision has not been demonstrated.  38 C.F.R. 
§ 20.302.  The Board finds that VA properly discharged its 
duty to notify the veteran of the December 1986 denial of 
service connection for bipolar affective disorder, acute 
adjustment disorder, and post menstrual syndrome.  In the 
present case, notification to the veteran of the December 
1986 rating decision denying her claims of service connection 
for bipolar affective disorder, acute adjustment disorder, 
and post menstrual syndrome was issued on December 17, 1986, 
and mailed to her address of record at that time.  In 
response to her March 1987 statement, suggesting that she had 
not received the aforementioned notification letter on May 6, 
1987, she was mailed another copy of the December 17, 1986 
letter to her new address.  Neither the first nor the second 
copy of the December 17, 1986 letter was returned to the RO 
as undeliverable.  It is important to note that the law 
presumes the regularity of the administrative process "in 
the absence of clear evidence to the contrary."  YT v. 
Brown, 9 Vet. App. 195 (1996); see Ashley v. Derwinski, 2 
Vet. App. 62, 64 (1992) (Court must apply the "presumption of 
regularity" to "the official acts of public officers, and in 
the absence of clear evidence to the contrary, [must] presume 
that they have properly discharged their official duties." 
(quoting United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)).  

Based on a review of the evidence of record, the Board finds 
that a notice of disagreement was not submitted within one 
year from the date of mailing of the notification of the 
denial of service connection (on December 17, 1986 and again 
on May 6, 1987).  Accordingly, the Board is compelled to 
conclude that the veteran did not submit a timely notice of 
disagreement with the December 1986 decision and that 
decision became final.

The veteran, through her representative, maintains that she 
did not receive any notification from the RO regarding the 
December 1986 rating decision denying her May 1986 service 
connection claims.  It has been determined that a veteran's 
mere assertion of non-receipt of notice of an RO decision, 
such as the veteran's assertion in this case, is not "clear 
evidence" to rebut the presumption of proper mailing.  Evans 
v. Brown, 9 Vet. App. 273 (1996).

The Board notes that the veteran clearly indicated, in her 
April 1990 statement to the RO, that she was in fact aware of 
the RO decision denying her claim of service connection for 
psychiatric disability, and acknowledged that she had learned 
about it more than a year earlier.  Moreover, during VA 
medical treatment in November 1988, she reported feeling 
depressed due to, among others, VA denial of her service 
connection claim.  Thus, her representative's argument that 
she was never afforded proper notice of the December 1986 
rating decision and/or a period of one year within which to 
perfect an appeal is without merit.

As no timely appeal regarding the RO denial of the veteran's 
claims of service connection for chronic psychiatric 
disability and/or post menstrual syndrome had been filed 
following the December 17, 1986, or May 6, 1987, notification 
thereof, the December 1986 rating decision denying such 
claims became final and is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a).

The veteran's representative has articulated various 
arguments on the veteran's behalf which the Board will 
specifically address herein.  According to the 
representative, "[t]he veteran asserts that the agency's 
actions in this case estop the agency from asserting that 
their notice of 12/17/86 was effective.  The veteran, within 
one year of the 12/17/86 attempted notice, timely advised the 
Regional Office on 3/23/87 that she had changed her address 
and had not received any notice of a decision on her claim of 
5/22/86."  Correspondence from veteran's representative, 
dated Nov. 9, 2000, p. 6.  This indicates that a veteran has 
within one year after attempted notification of a 
determination to inform the RO of a change of address.  There 
is no regulation expressly requiring a claimant to notify VA 
of a change of address.  Thompson v. Brown, 8 Vet. App. 169 
(1995).  However, the VA is only required to send 
notification to a claimant at his or her last known address.  
Therefore, it is in a claimant's best interest to appraise 
the RO of his or her current address as soon as possible.  
The fact that the veteran in this case informed the RO of her 
change of address within one year of attempted notification 
of the December 1986 decision does not toll the one-year 
period in which she had to submit a notice of disagreement, 
nor does it estop the VA from asserting that the notice in 
December 1986 was effective.

The veteran's representative also asserts that "[t]he 
veteran's one year to appeal that decision is tolled until 
such time as there is evidence in her claims file that she 
has received written notification of that 12/8/86 Rating 
Decision and notice of her appellate rights."  
Correspondence from veteran's representative, dated Nov. 9, 
2000, p. 8.  This is a misinterpretation of the applicable 
regulation.  Pursuant to 38 C.F.R. § 20.302, except in the 
case of simultaneously contested claims, the veteran must 
file a notice of disagreement with a determination of the RO 
"within one year from the date that that agency mails notice 
of the determination to him or her.  Otherwise, that 
determination will become final.   The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed."  
(Emphasis added.)  Accordingly, the one-year period in which 
to file a notice of disagreement commences at the time the 
notice of the determination is mailed by the RO, not at the 
time the veteran receives such notice.

II.  Whether the December 1986 Rating Decision Contains Clear 
and Unmistakable Error

The veteran, through her accredited representative, contends 
that the December 1986 RO rating decision denying service 
connection for chronic psychiatric disability was clearly and 
unmistakably erroneous because it misstated the pertinent 
regulations by inferring that a disability must be diagnosed 
in service or within a year thereafter before service 
connection may be established.  She also contends that the 
December 1986 rating decision was clearly and unmistakably 
erroneous because, by failing to conduct a complete 
development of evidence which would provide a nexus between 
the symptoms/impairment which she exhibited in service and 
the psychiatric disability diagnosed in March 1986, the RO 
failed to fulfill its duty to assist.

Under 38 C.F.R. § 3.105(a), previous determinations which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
A decision which constitutes a reversal of a prior decision 
on the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 U.S.C.A. § 7105.

The Court has consistently stressed the strict nature of the 
concept of clear and unmistakable error.  Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts: it is not mere misinterpretation of 
facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable error requires that error, 
otherwise prejudicial, must appear undebatably.  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
Clear and unmistakable error is a very specific and rare kind 
of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In order to determine whether the December 1986 RO rating 
decision contained clear and unmistakable error, the Board 
reviews the evidence that was before the rating board at that 
time.  38 C.F.R. § 3.104(a).  A determination that there was 
a clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior decision.  
Russell, 3 Vet. App. at 314.  In other words, the Board 
cannot apply the benefit of hindsight to any RO determination 
in December 1986 in determining whether clear and 
unmistakable error existed.  

In 1986, as it does now, the pertinent law and regulations 
provided that service connection may be allowed for a chronic 
disability, resulting from an injury or disease, which is 
incurred in or aggravated by the veteran's period of active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be allowed on a presumptive basis for psychosis, if the 
disability becomes manifest to a compensable degree within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for a post-service initial 
diagnosis of a disease that is established as having been 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

The veteran's service medical records show that she underwent 
a psychiatric evaluation in June 1981 after she "went 
hysterical" at a party.  On examination, it was indicated 
that she had a past history of similar episodes.  The 
clinical impression was adjustment disorder with possible 
underlying histrionic personality traits and acute alcohol 
intoxication.  From December 8 to December 21, 1981, she 
underwent an inpatient psychiatric evaluation which failed to 
uncover any disorder or defect warranting "disposition 
through medical channels;" she was able to distinguish right 
from wrong, was able to adhere to the right, and was 
responsible for her own actions.  She was separated from the 
service due to failure to maintain acceptable standards for 
retention.  

VA medical records from March to July 1986 document treatment 
for a psychiatric disability, diagnosed as mixed bipolar 
disorder.  The records indicate that the veteran was 
initially hospitalized for a psychiatric disability in March 
1986 and, during that hospitalization, denied a prior history 
of a psychiatric impairment or treatment.  

Based on the foregoing evidence, by rating decision in 
December 1986, the RO denied service connection for chronic 
psychiatric disability finding that bipolar disorder, or 
other chronic psychiatric disability, was not shown in 
service or within a year after separation therefrom, and that 
competent evidence did not show a nexus between the symptoms 
and impairment evident in service and psychiatric disability 
shown in and after March 1986.  

Based on the pertinent evidence of record, as discussed 
above, the Board finds that the December 1986 RO rating 
decision denying service connection for chronic psychiatric 
disability was not clearly and unmistakably erroneous.  
Although it appears that the RO may not have fully developed 
all evidence pertinent to the veteran's service connection 
claim (including scheduling her for a VA psychiatric 
examination), "the VA's breach of the duty to assist cannot 
form the basis of a claim for CUE [clear and unmistakable 
error] because such a breach creates only an incomplete 
rather than an incorrect record."  Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  Accordingly, the  absence of a VA 
psychiatric examination in 1986 is not outcome-determinative 
in this case and does not constitute clear and unmistakable 
error in the December 1986 rating action.  See Bustos v. 
West, 179 F.3d 1378  (Fed. Cir. 1999).

As noted above, in order to find that the December 1986 
rating decision was clearly and unmistakably erroneous, it 
must be concluded that the evidence of record at the time 
that decision was rendered was such that the only possible 
conclusion, based on a review of such evidence, was that the 
veteran had a chronic psychiatric disability of service 
origin.  The error must be undebatable.  In this case, the 
evidence of record in December 1986 included the veteran's 
service medical records.  Although such records showed that 
she underwent psychiatric evaluation due to symptoms of 
hysteria and adjustment disorder, it is not undebatable that 
this evidence demonstrates the onset of a chronic psychiatric 
disability during active service.  See Akins, 1 Vet. 
App. at 231.

Although the veteran's representative suggested that the 
December 1986 rating decision was clearly and unmistakably 
erroneous because it misstated the pertinent regulations by 
inferring that service connection may be allowed only for a 
disability that is diagnosed in service or within a year 
thereafter, the finding of the RO that chronic psychiatric 
disability was not diagnosed in service or within a year 
thereafter was correct and consistent with clinical evidence 
then of record; such a finding "infers," at most, that the 
veteran was not entitled to service connection for 
psychiatric disability on a presumptive basis.  As the 
available medical evidence of record in December 1986 did not 
show a clinical diagnosis of chronic psychiatric disability 
before March 1986 (several years after service separation), 
and it did not suggest that there was a link or nexus between 
that disability and the veteran's active service period, the 
RO did not commit error by finding that competent evidence 
did not show a psychiatric disability of service origin (on a 
presumptive basis or otherwise).  

It is clear that the veteran disagrees with the December 1986 
rating decision and the way in which the RO interpreted and 
evaluated the evidence at that time.  Nevertheless, the 
December 1986 rating action is in accord with  the evidence 
of record at that time and also with all controlling legal 
criteria.  It is the Board's determination that the December 
1986 rating decision does not contain the type of clear, 
indisputable, outcome-determinative error which constitutes 
clear and unmistakable error.

III.  Earlier Effective Date for 100 Percent Rating for 
Psychiatric Disability

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after final adjudication, or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of the receipt of the 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991).  
This statutory provision is implemented by regulation which 
provides that the effective date for compensation will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.

The effective date of an award of increased compensation will 
be the earliest date it is factually ascertainable that an 
increase in disability had occurred if a claim is received 
within one year of such date; otherwise, the effective date 
will not be earlier than the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a) (2000).  Once a formal claim for compensation has 
been allowed, receipt of one of the following will be 
accepted as an informal claim for increased benefits:  the 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b)(1).  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital admission.  Id.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
On receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (2000).

Service connection for the veteran's psychiatric disability, 
diagnosed as bipolar disorder, was granted in rating decision 
of July 1995 and a noncompensable rating was assigned from 
April 16, 1991 (the date of receipt of her application to 
reopen the service connection claim).  In addition, a 
temporary total (100 percent) rating was assigned for the 
period from August 5, 1992, through September 30, 1992, 
pursuant to 38 C.F.R. § 4.29.  In rating decision of May 
1997, the evaluation was increased to 10 percent from April 
16, 1991.  In rating decision of March 1999, the evaluation 
of the service-connected psychiatric disability was increased 
to 100 percent, but the effective date assigned was from 
August 27, 1998 (the date of the most recent VA psychiatric 
examination).  In an August 1999 rating decision, the 
service-connected bipolar disorder was assigned a 50 percent 
rating for the period from October 1, 1992, through August 
26, 1998. 

Along with her April 1991 application to reopen the claim of 
service connection for a psychiatric disability, the veteran 
submitted to the RO private medical records dated in April 
and November 1990.  On psychiatric examination in April 1990, 
it was indicated that the veteran's bipolar disorder was 
manifested by auditory and visual hallucinations, severe 
depression, crying spells, insomnia, and anxiety, but her 
acute episodes were reportedly successfully treated with 
medication.  In November 1990, it was indicated that her 
symptoms (mood swings and hallucinations) were returning.

Private hospitalization records from August to September 1992 
document treatment for the veteran's psychiatric disability.  
She was admitted to the hospital on August 5, 1992, and was 
released therefrom on September 22, 1992.  During the course 
of hospitalization, it was indicated that she had symptoms 
including suicidal ideation (resulting in her hospital 
admission), mania, hyperactivity, flight of ideas, delusions, 
and akathisia.  It was indicated that she had had "many" 
prior psychiatric hospitalizations in the past several years.  
At the time of hospital discharge, she was hypomanic.  

In November 1993, the veteran was hospitalized at the Guam 
Memorial Hospital, because she felt like she was dying.  
During this hospitalization, schizophrenia and bipolar 
disorder were diagnosed.

VA and private medical records from March 1986 to July 1995 
document frequent treatment (inpatient and outpatient) for 
symptoms and impairment including the veteran's psychiatric 
disability, manifested by symptoms including anxiety, 
depression, poor appetite, difficulty sleeping, irritability, 
suicidal and homicidal ideations, hallucinations, paranoia, 
religious preoccupation, hyperactivity, and delusions.  
During a VA hospitalization in July 1995, a Global Assessment 
of Functioning (GAF) score of 30 was assigned.  

On VA psychiatric examination in February 1997, the veteran 
indicated that her daily activities were "up and down;" 
reportedly, she provided basic care for her 6-year-old son, 
was involved in volunteer activities at a local school, and 
spent time with her relatives.  She indicated that she had 
"some" mood swings, episodes of sadness, excitability, and 
anxiety.  On examination, she was excitable and exhibited 
loose associations about the purpose of the examination.  Her 
mood was tense and slightly agitated, but she reported no 
thoughts of suicide, hallucinations, or delusions.  Bipolar 
disorder with psychotic features was diagnosed, and a GAF 
score of 55 was assigned.

VA and private medical records from January to May 1997, 
document treatment for symptoms including stress, insomnia, 
and suicidal ideation.

Administrative and medical records from the Social Security 
Administration (SSA), received in July 1998 and April 1999, 
show that the veteran was in receipt of SSA disability 
benefits since March 1986 due to bipolar disorder.  The 
clinical records, documenting frequent inpatient and 
outpatient treatment at VA and private facilities, reveal 
that her psychiatric disability required regular use of 
medication and frequent medical attention.  

On VA psychiatric examination in August 1998, including a 
review of the claims file, the veteran stated that she was 
"bothered" by a lot of things, and that she continued to 
take her prescription medication.  The examiner indicated 
that the veteran had a history of several psychiatric 
hospitalizations in the past and had a history of suicidal 
ideations.  On examination, bipolar disorder with psychotic 
features, by history, anxiety disorder, paranoid personality 
disorder, schizotypal personality disorder, and histrionic 
personality disorder were diagnosed, and GAF score of 45 was 
assigned.  The examiner indicated that his ability to 
complete the examination was limited because the veteran 
displayed paranoid thought disorder, was highly emotional, 
and avoided answering critical questions about her private 
life and ability to function; she appeared to be able to 
control her behavior when asked about non-threatening 
questions; she displayed loose thoughts with clear paranoid 
flavor and delusions, but she seemed able to control herself; 
her symptoms seemed exaggerated but not faked.  The veteran 
reported that her only (daily) functions were cooking and 
cleaning for an elderly friend and, with the help of her 
boyfriend, occasionally caring for a three-year old 
"neighbor."  In the examiner's opinion, she was not capable 
of handling her own funds.

As noted above, service connection for a psychiatric 
disability, diagnosed as bipolar disorder, was granted in 
rating decision of July 1995 and a noncompensable rating was 
assigned from April 16, 1991, the date of receipt of the 
reopened claim.  In November 1996, the criteria for rating 
mental disorders, such as bipolar disorder, was amended.  
Accordingly, in rating the veteran's service-connected 
bipolar disorder after November 7, 1996, both the old and the 
new criteria must be considered and the most favorable 
version applied.  See Karnas, v. Derwinski, 1 Vet. App. 308 
(1991).

In rating decision of May 1997, the veteran's service-
connected bipolar disorder was rated as 10 percent disabling 
from April 16, 1991, to August 4, 1992, based on evidence of 
mild impairment of social and industrial adaptability (the 
criteria provided under 38 C.F.R. § 4.132, Diagnostic Code 
9206).  From August 5 through September 30, 1992, she 
received a 100 percent temporary total rating under 38 C.F.R. 
§ 4.29.  From October 1, 1992, through August 26, 1998, the 
bipolar disorder was rated 50 percent disabling based on 
evidence of considerable impairment of social and industrial 
adaptability (the criteria provided under 38 C.F.R. § 4.132, 
Diagnostic Code 9206) and evidence of occupational and social 
impairment with reduced reliability and productivity 
(criteria provided under 38 C.F.R. § 4.130, Diagnostic Code 
9432).  Since August 27, 1998, the veteran's bipolar 
disability has been rated 100 percent, based on evidence of 
total occupational and social impairment (the criteria 
provided under 38 C.F.R. § 4.130, Diagnostic Code 9432).

Under former Diagnostic Code 9206, a 30 percent evaluation is 
warranted where the evidence shows definite impairment of 
social and industrial adaptability.  A 50 percent rating will 
be assigned where the evidence shows considerable impairment 
of social and industrial adaptability.  Where the 
symptomatology is lesser than for a 100 percent rating, such 
as to produce severe impairment of social and industrial 
adaptability, a 70 percent rating will be assigned.  A 100 
percent rating is assigned for active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability. 

Under the new criteria provided in Diagnostic Code 9234, a 70 
percent rating is warranted for bipolar disorder where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Based on the entirety of the pertinent record, as discussed 
above, the Board is of the opinion that it is factually 
ascertainable that the severity of the symptomatology 
associated with the veteran's service-connected psychiatric 
disability met the rating criteria for a 100 percent rating 
under former Diagnostic Code 9206 from April 16, 1991, the 
date of the award of service connection therefor.  In 
particular, the entirety of the evidence documents frequent 
psychiatric treatment (both inpatient and outpatient), and 
there is no indication that the severity of impairment from 
the veteran's bipolar disorder was lesser between April 1991 
and August 1998 than it has been since August 1998.  Although 
the February 1997 VA psychiatric examination report suggests 
that the severity of impairment from the psychiatric 
disability was less than that required for a 100 percent 
evaluation, and a GAF score of 55 was assigned on 
examination, a GAF score of 30 was assigned during the VA 
hospitalization in July 1995.  Moreover, the administrative 
and medical records from the SSA indicate that the veteran 
became disabled due to bipolar disorder as of March 1986.  
Overall, the medical evidence of record shows that the 
veteran has continued to experience persistent psychiatric 
impairment despite ongoing use of medication and frequent 
inpatient and outpatient treatment.  Accordingly, resolving 
the benefit of the doubt in the veteran's favor, the Board 
believes that the rating criteria for a 100 percent rating 
under Diagnostic Code 9206 have been met effective from the 
date of the award of service connection for a chronic 
psychiatric disability.

It has been argued on behalf of the veteran that, pursuant to 
38 C.F.R. § 3.400(o)(2), if factually ascertainable, the 100 
percent rating should have been considered in the one year 
prior to the claim to reopen (filed on April 16, 1991); that 
is, the 100 percent rating should be awarded retroactive to 
April 16, 1990.  It is further argued that an "objective 
review of the Social Security records requires an award of a 
total rating from April 16, 1990."  Correspondence from 
veteran's attorney, dated Nov. 9, 2000, p. 12.  However, as 
service connection for bipolar disorder has only been awarded 
since April 16, 1991, a rating prior thereto is not 
allowable.  If the veteran wishes to file a claim for an 
earlier effective date for service connection for bipolar 
disorder, she may do so at any time.


ORDER

The veteran received proper notification of the December 1986 
rating decision and the requirement for the timely filing of 
a notice of disagreement has not been satisfied with respect 
to that decision, which denied the veteran's claims of 
service connection for bipolar affective disorder, acute 
adjustment disorder, and post menstrual syndrome; the appeal 
as to this issue is denied.

The December 1986 rating decision denying service connection 
for chronic psychiatric disability was not clearly and 
unmistakably erroneous.

A 100 percent rating for psychiatric disability, diagnosed as 
bipolar disorder, effective from April 16, 1991 is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals

 


